Citation Nr: 0611399	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-15 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for lumbar degenerative 
joint disease, symptomatic with radiculopathy.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The appellant had active military service from March 1969 to 
May 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating action in 
which the RO that reopened a previously denied claim for 
service connection for low back pain due to injury, 
recharacterized the issue as entitlement to service 
connection for symptomatic lumbar degenerative joint disease 
with radiculopathy, and continued denial of service 
connection on the merits.

The appellant filed a Notice of Disagreement (NOD) in 
February 2003, and the RO issued a Statement of the Case 
(SOC) in May 2003.  The appellant perfected his appeal by 
filing a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
in May 2003.

In November 2003, the appellant and his wife testified during 
a hearing before RO personnel; a transcript of that hearing 
is of record.

In August 2004, the Board determined that new and material 
evidence had been received to reopen the previously-denied 
claim, but denied the claim on the merits.  The appellant, in 
turn, appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an October 
2005 Order, the Court granted a joint motion to vacate and 
remand filed by representatives of both parties, vacating the 
Board's decision as to the denial of the claim for service 
connection and remand (and returned the case to the Board for 
compliance with the instructions in the joint motion.  

In February 2006, the Board granted a request by the 
appellant's attorney for a 60-day extension of time to submit 
additional evidence, under the provisions of 38 C.F.R. 
§ 20.1304(b).  The appellant's attorney submitted additional 
evidence in February 2006 with a request that the Board 
"include this information during deliberation of this 
appeal"; the Board construes this statement as a waiver of 
RO consideration of the evidence, in the first instance.  The 
appellant's attorney also then notified the Board that the 
appellant had no additional evidence or argument to provide. 


FINDINGS OF FACT

1.  All notification and assistance actions necessary to 
fairly adjudicate the issue of service connection for lumbar 
degenerative joint disease, symptomatic with radiculopathy, 
have been accomplished.

2.  Although service records reflect a notation of in-service 
back pain, and the appellant and others have asserted his 
continuing back pain, degenerative joint disease of the 
lumbosacral spine was not shown in service, and the competent 
and persuasive evidence establishes that there is not likely 
a nexus between such disability and the appellant's military 
service.
 

CONCLUSION OF LAW

The criteria for service connection for lumbar degenerative 
joint disease, symptomatic with radiculopathy, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for lumbar degenerative joint disease, symptomatic 
with radiculopathy, has been accomplished.

Through the June 2002 rating decision, the May 2003 SOC and 
the April 2004 Supplemental SOC (SSOC), the RO notified the 
appellant and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal up to that point, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Accordingly, the Board finds that 
the appellant has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The RO's notice letter in November 2001, prior to the rating 
decision on appeal, informed the appellant that his claim 
(then characterized as one for service connection) would be 
readjudicated under the newly-enacted VCAA.  The letter 
advised the appellant of the evidence required to 
substantiate a claim for service connection, discussed the 
respective responsibilities of the claimant and VA in 
obtaining evidence, and asked the appellant to identify any 
medical providers potentially having relevant records.  The 
RO's letter indicated that VA would obtain any pertinent 
private records, along with VA records, if the appellant 
furnished information and authorization concerning pertinent 
medical treatment.  The Board finds that this letter meets 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the appellant has either identified sources of 
evidence or has submitted medical evidence pertinent to the 
matter on appeal.  Given this fact, and the RO's instructions 
to him, the Board finds that the appellant has, effectively, 
been put on notice to provide evidence in his possession.  
Hence, the RO's omission in this regard is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20. 1102 (2005).  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
before and after the rating action on appeal.  However, the 
Board finds that the lack of full, pre-adjudication notice in 
this appeal does not, in any way, prejudice the appellant.  
In this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  See the April 2004 
SSOC.  Moreover, the rating decision of June 2002, the SOC of 
May 2003, and the SSOC of April 2004 provided the appellant 
with a comprehensive overview of the current evidentiary 
issues regarding each step in the development of his claim.  
After each, the RO gave the veteran an opportunity to 
respond.  After the appeal to the Court, and the remand of 
the merits claim to the Board, the Board gave the appellant a 
90-day period for response, then granted an additional 90-day 
period, upon the attorney's motion.  In short, the appellant 
and his attorney have had numerous opportunities to furnish 
pertinent information and/evidence in connection with the 
appeal prior to the Board's adjudication of the merits claim 
on the basis of all pertinent evidence and legal authority.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim, in this case, is 
harmless.  See ATD Corp., 159 F.3d at 549. 

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
However, as the Board's decision herein denies the 
appellant's claims for service connection, no disability 
rating or effective date is being assigned; accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.  
[Parenthetically, the Board notes that because no effective 
date is being assigned, the March 2006 statement by the 
veteran's attorney as to the appropriate effective date to be 
assigned (a matter not previously raised) need not be 
addressed.].   

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the matter herein 
decided.  As indicated below, the RO has obtained the 
veteran's complete service medical records (SMRs) and the 
appellant's VA treatment records; the appellant has not 
identified any non-VA medical providers as having relevant 
records for development.  The appellant was afforded several 
VA medical examinations of his back, and he was afforded a 
hearing before RO personnel in which to present evidence and 
argument on his own behalf; reports of the examinations and 
the transcript of the hearing is of record.  Further, there 
is no indication of any additional, existing evidence that 
needs to be obtained by VA.  In this regard, the Board notes 
that, in February 2006, the veteran's attorney notified the 
Board that the appellant had no additional evidence or 
argument to submit on the matter of service connection.  .

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the matter on appeal.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

Service connection may presumed for certain chronic diseases, 
such as arthritis, which develop to a compensable degree (10 
percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the 
criteria for service connection simply are not met.

The appellant has been competently diagnosed with 
degenerative arthritis of the lumbar spine (see the reports 
of the most recent VA medical examination of August 2003, and 
examination by Triangle Orthopedic Associates, a non-VA 
provider, in January 2006).  However, a veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also that there is an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000).  In this case, however, 
the most persuasive evidence establishes that there is not 
likely a nexus between the appellant's current disability and 
the veteran's military service.

The appellant's service medical records reflect that he 
strained his back lifting cement bags, and was treated for a 
low back pain in September to November 1970.  There is no 
indication that X-rays were taken, and the last treatment 
note in November 1970 lists an impression of low back pain of 
obscure etiology.  His separation physical examination in 
December 1970 did not reveal any back problems at the time of 
discharge; in fact, the report of that examination includes a 
notation that the spine was "normal."  Hence, there is no 
medical evidence of any back disability in service.  

There also is no contemporaneous medical evidence of any back 
disability within the first post-service year or for many 
years thereafter.  While the claims file contains lay 
statements from the appellant's mother (received December 
2002) and sister (received March 2004) asserting that the 
appellant returned from service complaining about back pain, 
and the appellant has testified that he has had back pain 
continuously since his military service (Tr. 2-3), these 
assertions are not supported by any objective evidence of 
medical treatment and/or evaluation of any back problems.  
There simply is no contemporaneous medical evidence even 
suggesting that the appellant had any arthritis manifested to 
a compensable degree within the presumptive period.  The 
Board emphasizes, at this juncture, that pain, alone, without 
persuasive medical evidence of underlying pathology, does not 
provide a predicate for a grant of service connection.  See, 
e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

In this case, the first documented diagnosis of degenerative 
arthritis of the low back was 27 years after discharge from 
service (see report of March 1998 VA medical examination of 
March 1998).  Even if the Board were to accept, as credible, 
the appellant's assertions as to continuing back problems in 
and since service, there is no medical evidence of chronic 
back complaints in service, nor evidence of a nexus between 
any such complaints and current disability, so as to support  
finding of chronicity.  See, e.g., Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).    Significantly, in connection with 
a VA medical examination of the low back in May 2002, the 
examiner considered the appellant's reported history; 
nonetheless, the physician opined that it was not likely that 
the appellant's current back condition, lumbar degenerative 
joint disease, is related to the injury that was noted in 
service.  In providing a rationale for the opinion, the 
examiner noted that the appellant was out of the military for 
27 years before he had severe back pain-apparently alluding 
to the documented medical treatment post service.  The 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

The Board acknowledges that the appellant's wife has been 
identified as s a Certified Nurse Assistant (CNA).  She 
submitted a lay statement (received February 2003) and 
provided testimony (Tr. 6-7) that the appellant has had 
continuous back pain since they met in 1973, two years after 
the appellant's discharge from service.  Collectively, she 
has indicated that the appellant's back pain had been ongoing 
since she met him in 1973, and that the back pain was related 
to service as the appellant explained it to her.  (Emphasis 
added).

Notwithstanding the above, the Board finds that the May 2002 
VA examiner's opinion constitutes the most probative 
(persuasive) evidence on the question of whether there exists 
a medical relationship between the appellant's current back 
disability and his active military service, to include the 
notations as to pain reflected in his service medical 
records.  When the report of that examination is considered 
in light of the other evidence of record, the Board observes 
that the May 2002 examiner is the only medical provider 
opinion to provide an actual opinion as to the etiology of 
the appellant's current low back disability.  

As pointed out in the October 2005 joint motion, in providing 
the above-referenced comments, neither the appellant's wife 
nor the VA examiner had the claims file available for review.  
However, there is no reason to believe that the VA examiner 
would have arrived at a different opinion had the claims file 
been available.  In this regard, the Board points out that 
the service medical records contain only a few outpatient 
treatment notes for low back pain, without any test results 
(to include x-X-ray reports) or formal diagnosis.  Post-
service, the claims file contains no private or VA medical 
records from the period between the appellant's discharge 
from service in 1971 and his first VA medical examination in 
May 1998; all of the medical records in the file after May 
1998 are VA outpatient treatment records that were available, 
electronically, to the examiner.  The examiner accepted the 
appellant's reported history, conducted a thorough physical 
examination, and recorded his clinical observations in 
detail; he also provided a rationale for his conclusions.  
Accordingly, there is no reason for the Board to discount the 
probative value of the VA medical examiner's opinion.  The 
Board finds such opinion competent and persuasive evidence on 
the question of nexus between current disability and service.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet.App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

As regards the assertions of the veteran's wife, the Board 
notes that, even if she is given some degree of deference 
appropriate to a CAN, careful review of her comments reveals 
that, rather than rendering an actual opinion, she has merely 
reiterated the veteran's own assertions that his back pain 
was related to service, which would not consitute a medical 
opinion to nexus.  In this regard, the Board points out that 
at a mere transcription of lay history, unenhanced by any 
additional medical comment by the transcriber, does not 
become competent medical evidence simply because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).  

The Board also has considered the January 2006 examination 
report by Triangle Orthopedic Associates.  During that 
examination, the appellant reported a back injury in 1970 
during military service, with subsequent chronic back pain.  
The examiner noted the appellant's current condition in 
detail, and stated that due to the severity of his symptoms, 
and the length of time dating back to the original injury in 
1970, additional diagnostics should be performed.  Like the 
assertions of the appellant's wife, this comment appears to 
merely be a reiteration of the appellant's own reported 
medical history, and thus, not a medical opinion as to nexus.  
Id.  There is nothing in the January 2006 examination report 
that constitutes a medical opinion stating that the 
appellant's currently back disability had its origin in 
service.  

In addition to the evidence addressed above, the Board also 
has considered the veteran's assertions.  There is no 
question that the appellant is competent to report his 
symptoms/experiences, just like his wife is competent to 
report the veteran's symptoms/experiences that she witnesses 
(her observations) or that are within her personal knowledge 
(e.g., the veteran's symptoms since she has known him).  See, 
e.g., Grottveit v. Brown, 5 Vet. App., 91, 93 (1993).  
However, as a layperson without the appropriate medical 
training and expertise, the appellant is simply not competent 
to render a probative (persuasive) opinion on a medical 
matter, such as the relationship, if any, between current 
back disability and his military service.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 


Under these circumstances, the Board must conclude that the 
claim for service connection must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the doubt doctrine.  tHowever, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for lumbar degenerative joint disease, 
symptomatic with radiculopathy, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


